Citation Nr: 1417896	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-44 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent for pes planus. 

2.  Entitlement to an initial compensable evaluation for internal hemorrhoids (claimed as hermatochezia and blood in bowel movement).  

3.  Entitlement to a rating higher than 30 percent for status post total vaginal hysterectomy, benign uterine leiomyomas.  



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to May 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has reviewed the Virtual VA and VBMS paperless claims processing systems and has included any evidence pertinent to the appeal in the decision therein.

The issue of entitlement to an effective date earlier than March 31, 2009 for the grant of a 30 percent rating for benign uterine leiomyomas has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to an initial evaluation higher than 10 percent for pes planus and entitlement to an initial compensable evaluation for internal hemorrhoids (claimed as hermatochezia and blood in bowel movement) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Status post total vaginal hysterectomy, benign uterine leiomyomas does not include the removal of both ovaries.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for status post total vaginal hysterectomy, benign uterine leiomyomas have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.116 Diagnostic Codes 7613-7618 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in April 2009 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  For the reasons discussed below, the Board finds that the examinations are adequate to make a determination on the issues on appeal.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.
 
The Veteran is currently assigned a 30 percent disability rating for her service-connected status post total vaginal hysterectomy, benign uterine leiomyomas.  See 38 C.F.R. § 4.116, Diagnostic Code 7613-7618.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 
 
Diagnostic Code 7613 pertains to disease, injury, or adhesions of the uterus. Pursuant to the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (diagnostic codes 7610 through 7615): Symptoms not controlled by continuous treatment warrant a 30 percent rating.  Symptoms that require continuous treatment warrant a 10 percent rating.  Symptoms that do not require continuous treatment are assigned a noncompensable rating.  38 C.F.R. § 4.116, Diagnostic Code 7613.  
 
Diagnostic Code 7618 provides ratings for removal of the uterus, including corpus, for three months after removal (100 percent), and thereafter (30 percent).  Under Code 7617, complete removal of the uterus and both ovaries is assigned a 100 percent rating for three months after removal, and a 50 percent rating is assigned thereafter. 

The Veteran appeals the denial of a rating in excess of 30 percent for status post total vaginal hysterectomy, benign uterine leiomyomas.  Based on the evidence presented, the Board finds that the evidence preponderates against the claim.  In this regard, the highest schedular rating assignable under Diagnostic Code 7613 is 30 percent with the showing of symptoms not controlled by continuous treatment.  The Veteran is in receipt of the highest rating under this code.  Furthermore, 30 percent is the highest rating assignable under Diagnostic Code 7618, with the exception of three months after removal of the uterus.  The evidence shows that the Veteran was granted a 100 percent rating from January 4, 2010 to April 30, 2010 for such, and thereafter she was assigned a rating of 30 percent, the maximum rating under Diagnostic Code 7618.  As such, the Veteran is receiving the highest rating assignable under Diagnostic Codes 7613-7618.  

The Board has considered whether the Veteran's disability warrants a higher rating under other gynecological rating codes.  The Board finds no such entitlement.  To that end, the Veteran has undergone a hysterectomy but not the removal of both of her ovaries.  In order to receive a rating in excess of 30 percent for her service-connected hysterectomy, benign uterine leiomyomas under Diagnostic Code 7617 the evidence must show the removal of the uterus and both ovaries.  As she has not had removal of both ovaries and the uterus, a higher rating under this diagnostic code is not warranted.  38 C.F.R. § 4.116, Code 7617.  No other gynecological rating codes are applicable.  The Board also notes that special monthly compensation based on a loss of use of a creative organ pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) has been granted from January 4, 2010.  
 
The Board has considered the Veteran's sincerely held belief that her disability is more severe than evaluated.  The Veteran is competent to report her symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has considered the pleadings and reports, and finds that the Veteran is credible in reporting the severity of her disability.  The more credible and probative evidence, however, is devoid of showing that the criteria for the next higher evaluation have been met under Diagnostic Code 7617, i.e. the removal of the uterus and both ovaries.  Accordingly, the claim is denied.  In reaching this decision, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b). 

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b) (1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and other codes provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to a rating higher than 30 percent for status post total vaginal hysterectomy, benign uterine leiomyomas is denied. 


REMAND

The Veteran appeals the denial of an initial evaluation higher than 10 percent for pes planus and an initial compensable evaluation for internal hemorrhoids (claimed as hermatochezia and blood in bowel movement).  The Veteran has indicated a worsening of her disabilities to include marked deformity and severe swelling of the feet, and frequent blood in her stools.  She was last examined for compensation purposes in 2010 and 2011 for her disabilities.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected disabilities.  To ensure that the record reflects the current severity of her disabilities, a contemporaneous examination is warranted.  On remand, ongoing VA and private treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any outstanding VA outpatient treatment records pertaining to the Veteran's hemorrhoids and pes planus.  Further, ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records relevant to her claims.  All attempts to procure such records must be documented in the file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Schedule the Veteran for a VA examination to determine the severity of her hemorrhoids.  The examiner is to be provided access to the claims folder and Virtual VA.  In accordance with the latest worksheets for rating hemorrhoids, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of her hemorrhoids.  The examiner must be sure to address the applicable rating criteria.  A complete rationale for any opinion expressed must be provided.

3. Schedule the Veteran for a VA examination to determine the severity of her pes planus.  The examiner is to be provided access to the claims folder and Virtual VA.  In accordance with the latest worksheets for rating pes planus, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of her pes planus.  The examiner must be sure to address the applicable rating criteria.  A complete rationale for any opinion expressed must be provided.

4. The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issue.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


